                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


MANSON GULF, LLC                                       CIVIL ACTION

VERSUS                                                 NO: 15-3627
                                                       c/w: 15-6860
                                                       REF: ALL

MODERN AMERICAN                                        SECTION: “J”(2)
RECYCLING SERVICE, INC., ET
AL

                                     ORDER

      Considering the foregoing unopposed Motion to Stay Execution of Judgments

Pending Appeal (Rec. Doc. 149) filed by Manson Gulf, L.L.C.,

      IT IS ORDERED that the motion is GRANTED, and the execution on the

Judgment entered in favor of Angie LaFleur, individually, as executrix of the Estate

of James Patrick LaFleur, and as natural tutrix of her children L.L., D.L., and B.L.

(collectively “Claimants”) against Manson in Civil Action 2:15-cv-03627 (Rec. Doc.

147) and in Civil Action 2:15-cv-06860 (Rec. Doc. 12) entered on September 4, 2018,

be STAYED during the pendency of Manson’s appeal to the United States Court of

Appeals for the Fifth Circuit from the Judgments.

      IT IS FURTHER ORDERED that the bond submitted as Exhibit A is

approved as to amount and form, and stands as security to Claimants for the amounts

awarded in the Judgments pending the appeal.




                                         1
New Orleans, Louisiana, this 26th day of October, 2018.




                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                        2
